        Case 5:21-cv-00097-PRW Document 17 Filed 04/07/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

KIMIESHA HILL, et al., on behalf of              )
themselves and all others similarly situated,    )
                                                 ) Case No. 5:21-cv-00097-PRW
                            Plaintiffs,          )
                                                 )
                  v.                             )
                                                 )
TOWN OF VALLEY BROOK, et al,                     )
                                                 )
                            Defendants.          )
                                                 )


               PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE
             TO FILE SUPPLEMENTAL BRIEF IN OPPOSITION TO
                    DEFENDANTS’ MOTION TO DISMISS

       Plaintiffs Kimiesha Hill, Jason Garnett, and Kiara McCorkle (“Plaintiffs”), in

accordance with Local Civil Rule 7.1(i), respectfully request an opportunity to file a

supplemental brief to address the Reply filed by Defendants. (Defs.’ Reply, ECF No. 15.)

Plaintiffs have consulted with counsel for Defendants, who do not oppose the relief sought

in this Motion. In support of this Motion, Plaintiffs state as follows:

       1.     On February 25, 2021, Defendants filed a Motion to Dismiss, asserting that

various abstention and immunity doctrines prevent this Court from protecting Plaintiffs’

constitutional rights. (Defs.’ Mot. Dismiss, ECF No. 7.) Plaintiffs filed their Response on

March 18, 2021. (Pls.’ Resp., ECF No. 8.) Defendants filed their Reply on April 1, 2021.

(Defs.’ Reply.)

       2.     In their Reply, Defendants cite new case law, do not accurately characterize

Plaintiffs’ requests for relief, make certain statements of fact and law with which Plaintiffs
        Case 5:21-cv-00097-PRW Document 17 Filed 04/07/21 Page 2 of 7




disagree, and raise new arguments and theories to support their Motion to Dismiss.

Plaintiffs respectfully request the Court allow Plaintiffs leave to file a supplemental brief

in response to Defendants’ Reply, so that Plaintiffs may have the opportunity to address

many of the statements contained therein and respond to Defendants’ newly raised

arguments and cases.

       3.     Significantly, Defendants rely on a new decision to support their Motion to

Dismiss. See Graff v. Aberdeen Enterprizes II, Inc., No. 17-CV-606-TCK-JFJ, 2021 U.S.

Dist. LEXIS 46760, at *1 (N.D. Okla. Mar. 12, 2021). Defendants assert that Graff is

relevant to their pending motion to dismiss Plaintiffs’ claims based on Heck v. Humphrey

because Graff is “similar” to this case.      (Defs.’ Reply 4.)     Plaintiffs disagree and

respectfully request an opportunity to respond to this new case.

       4.     Many of the arguments in Defendants’ Reply also hinge on Defendants’

inaccurate characterizations of Plaintiffs’ requests for relief.      Plaintiffs request an

opportunity to address the significance of these mischaracterizations, which include

without limitation the following:

              a.     First, Defendants’ suggestion that Plaintiffs seek vacatur of fines that

have already been paid is incorrect. (Id. at 2.) Plaintiffs only seek vacatur of outstanding

fines pursuant to Rule 8.5, which allows a court to relieve a municipal defendant of their

municipal debt upon a determination of inability to pay. (Am. Compl., Prayer for Relief,

ECF No. 1-5.)

              b.     Second, Defendants incorrectly claim that Plaintiffs “seek[] a

declaration voiding [their] judgments.”      (Defs.’ Reply 2.)     Plaintiffs do not seek a

                                             2
        Case 5:21-cv-00097-PRW Document 17 Filed 04/07/21 Page 3 of 7




declaration voiding their judgments. As an initial matter, the only Plaintiffs seeking

declaratory relief are those with outstanding fines, i.e., Ms. Hill and Mr. Garnett. Ms. Hill

and Mr. Garnett are seeking a declaration that Defendants have and continue to violate

their due process rights when Defendants fail to make ability to pay determinations after

uncontested judgments have been entered. (Am. Compl., Prayer for Relief.)

              c.     Third, Defendants incorrectly state that Plaintiffs seek injunctive

relief against Judge Haynes. (Defs’ Reply 5.) Plaintiffs do not seek injunctive relief

against Judge Haynes. Rather, they seek declaratory relief against Judge Haynes and

monetary damages against him based on his administrative acts. (See e.g., Am. Compl., at

¶¶ 150–51, 158–59, 180–81, 190–91.)

       5.     Some of the arguments in Defendants’ Reply also rely on misstatements of

fact or law. Plaintiffs request an opportunity to address the significance of these arguments

and misstatements. For example, Defendants’ argument that Ms. Hill “has an adequate

[state] forum to hear her federal claims” is legally incorrect. (Defs.’ Reply 2.) Without a

Rule 8 hearing under Oklahoma law, Ms. Hill could not raise her constitutional claims in

state court, and she, therefore, does not have a judgment related to her ability to pay that

could be appealed in state court. Similarly, Defendants mistakenly argue that Plaintiffs

should be aware of the amount of fines assessed against them because “they are the

individuals who paid the fines and are now asserting the fines were excessive.” (Defs.’

Reply 8) (emphasis in original). Ms. Hill and Mr. Garnett never paid any municipal debt

because they did not have the ability to pay that debt. (See e.g., Am. Compl., at ¶¶ 31–32,

50–51.) Instead, they earned credit toward their debt by sitting in jail, and they still have

                                             3
        Case 5:21-cv-00097-PRW Document 17 Filed 04/07/21 Page 4 of 7




outstanding debts. (Id. at ¶¶ 33, 36, 52, 55–56.) In any event, the case law does not require

that Plaintiffs plead an exact amount. In addition, Defendants’ argument that Cain v. City

of New Orleans, 186 F. Supp. 3d 536 (E.D. La. 2016), is a “one-off district court ruling not

followed elsewhere” (Defs.’ Reply 2) is not correct. See, e.g., Feenstra v. Sigler, No. 19-

CV-00234-GKF-FHM, 2019 U.S. Dist. LEXIS 197889, at *19 (N.D. Okla. Nov. 14, 2019);

Ballard v. Hendl, No. 15-00627-BAJ-EWD, 2018 U.S. Dist. LEXIS 55085, at *11 (M.D.

La. Mar. 30, 2018).

       6.     Plaintiffs also request an opportunity to respond to new arguments and/or

theories raised by Defendants, which Defendants could have raised in their opening brief,

but did not. These include:

              a.      Defendants’ argument that the Oklahoma Uniform Post-Conviction

Procedure Act (“OUPCPA”) precludes Plaintiffs’ claims because Plaintiffs’ Complaint

includes the following facts: (1) the City Attorney routinely recommends that individuals

plead “guilty” or “no contest,” and (2) court staff, including Judge Haynes, do not read a

colloquy before accepting pleas. (Defs.’ Reply 3.)

              b.      Defendants’ argument that Plaintiffs invoked the “void ab initio”

exception to the Rooker-Feldman doctrine, suggesting that Plaintiffs are challenging the

municipal court’s jurisdiction to adjudicate municipal court violations. (Defs.’ Reply 1.)

       7.     Finally, Plaintiffs request an opportunity to respond to Defendants’ request

to dismiss Plaintiffs’ entire complaint with prejudice. Defendants offer no argument as to

why any alleged jurisdictional deficiency warrants dismissal rather than remand, and have

not even moved to dismiss Plaintiffs’ state constitutional claim (Count III).

                                             4
        Case 5:21-cv-00097-PRW Document 17 Filed 04/07/21 Page 5 of 7




      For the reasons set out herein, Plaintiffs respectfully request the Court grant them

leave to file a supplemental brief, not to exceed ten (10) pages, within seven (7) days of

the Court’s granting this motion.

Dated: April 7, 2021




                                            5
Case 5:21-cv-00097-PRW Document 17 Filed 04/07/21 Page 6 of 7




                                 s/Woodrow K. Glass
                                 Woodrow K. Glass (OBA #15690)
                                 Ward & Glass
                                 1601 36th Ave NW
                                 Norman, OK 73072
                                 405.360.9700 Telephone
                                 405.360.7902 Facsimile
                                 woody@wardglasslaw.com

                                 Arthur Ago
                                 Tianna Mays
                                 Lawyers’ Committee for Civil Rights
                                 Under Law
                                 1500 K Street NW, Suite 900
                                 Washington, DC 20005
                                 202-662-8600 DIRECT
                                 202-783-0857 FAX
                                 aago@lawyerscommittee.org
                                 tmays@lawyerscommittee.org
                                 Pro hac vice motions forthcoming

                                 Jason A. Leckerman
                                 Lisa Swaminathan
                                 Laura E. Luisi Gavin
                                 Izabella Babchinetskaya
                                 Ballard Spahr LLP
                                 1735 Market St. 51st Floor,
                                 Philadelphia, PA 19103
                                 215.864.8266 DIRECT
                                 215.864.8999 FAX
                                 LeckermanJ@ballardspahr.com
                                 SwaminathanL@ballardspahr.com
                                 GavinL@ballardspahr.com
                                 BabchinetskayaI@ballardspahr.com
                                 Admitted pro hac vice
                                 Attorneys for Plaintiffs




                             6
        Case 5:21-cv-00097-PRW Document 17 Filed 04/07/21 Page 7 of 7




                           CERTIFICATE OF SERVICE

      I hereby certify that on April 7, 2021, a true and correct copy of the foregoing

Motion was served upon all parties of record via the Court’s CM/ECF system.



                                              s/Woodrow K. Glass
